Citation Nr: 1101121	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Michael Steinberg, attorney


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel








INTRODUCTION

The Veteran had active military service from January 1972 to 
December 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Veteran was scheduled for a personal hearing at the RO in 
September 2005, but failed to report and did not request that the 
hearing be rescheduled.  As such, the hearing request is deemed 
to have been withdrawn.

In June 2006 and April 2008, the Board remanded the Veteran's 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for further development. 


FINDING OF FACT

The Veteran's Hepatitis C was incurred as the result of illegal 
intravenous and intranasal drug abuse. 


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted for that disorder.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.301, 3.303 (2010). 




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a July 2006 letter 
that also notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 
2006 letter, and opportunity for the Veteran to respond, the 
August 2010 supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See Mayfield, 
20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's July 2002 and July 2010 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by the Veteran's representative on his behalf.  The 
Board finds that no additional RO action to further develop the 
record on the claim for service connection for hepatitis C is 
warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service Connection for Hepatitis C

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  It was concluded in FL 04-13 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use. 

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and not 
the result of the Veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct. 
Organic diseases and disabilities which are a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful misconduct 
origin.  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

However, an injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been incurred 
in line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service benefits 
are claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.  See generally, Allen v. Principi, 237 F.3d 
1368, 1377 (Fed. Cir. 2001). 

Analysis

The Veteran claims that he contracted hepatitis C as a result of 
an in-service sexual assault.

Specifically, in February 2002 and August 2002 written 
statements, the Veteran asserted first, that he was raped by two 
Marines, A.L. and R.O., in Okinawa in summer of 1972, while 
assigned to Co. B, 1st Bn. 4th Mar, 3d Mar. Div, but he could not 
remember the dates of the rape.  He said that the Marines were 
arrested, and that he was hospitalized for about 5 months and 
diagnosed with hepatitis, and that the incident was "covered up" 
by the military. 

Service treatment records indicate that the Veteran was 
hospitalized from February to March 1973 with an initial 
impression of probable infectious mononucleosis and a need to 
rule out hepatitis.  A February 1973 treatment note reflected a 
diagnosis of hepatitis.  The hospital record indicates that the 
final diagnosis was infectious mononucleosis.  

A March 1974 VA hospital summary indicates that the Veteran was 
admitted after drinking alcohol and using a variety of mind 
altering drugs.  It was noted that he started to drink constantly 
in service and used drugs, including heroin, "from which he 
sustained hepatitis".

The Veteran underwent a VA examination in July 2002 conducted by 
a VA nurse practitioner.  The nurse practitioner noted the 
Veteran's history of drug and alcohol use and that, in March 
1974, an examiner noted a positive history of intravenous drug 
abuse "from which [the Veteran] sustained hepatitis.  It was 
noted that the Veteran adamantly denied prior drug use.  
Hepatitis C reportedly was diagnosed in service and it was noted 
that the Veteran was a heavy drinker up until approximately two 
or three years earlier.  The diagnosis was hepatitis C and the 
examiner noted that the Veteran was without a previous history of 
hepatitis in service, but had multiple noted risk factors.  
Intravenous drug abuse and intranasal cocaine use were the most 
likely sources of his hepatitis but "[w]hether [the veteran] 
contracted hepatitis C in service is difficult to determine since 
he was involved in risk behavior both in and after service." 

The Veteran underwent a VA examination in July 2010.  The 
examiner opined that it was as least as likely as not that the 
Veteran's hepatitis C developed during military service.  The 
examiner stated that the Veteran was diagnosed with hepatitis C 
in service.  He also had multiple risk factors for the 
development of hepatitis C in service, specifically his drug 
abuse, which was the biggest risk factor for hepatitis C.  The 
examiner noted that the Veteran did experience drug abuse in 
service.  The examiner also determined that it was impossible to 
ascertain for sure when he developed hepatitis C or what caused 
it as it was possible that the Veteran had hepatitis C prior to 
service and it just became manifest during the service with an 
acute exacerbation of it.  However, the examiner concluded that 
after reviewing all of the evidence, it did seem that the Veteran 
developed hepatitis C in service as a result of intravenous drug 
abuse.

After a careful review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for hepatitis C. 

The Board notes that there is some question over the issue of 
whether the Veteran had been diagnosed with hepatitis C in 
service.  A February 1973 treatment note indicated that the 
Veteran had hepatitis but did not specify what specific kind of 
hepatitis.  Additionally, the March 1973 hospital separation 
notes indicate that the final diagnosis was infectious 
mononucleosis.  However, both the July 2002 VA nurse practitioner 
and July 2010 VA examiner stated that the Veteran had hepatitis C 
in service.

However, even when conceding that the Veteran was diagnosed with 
hepatitis C, the claim must still fail as the probative medical 
evidence links this disability to in-service illicit drug abuse.  
The March 1974 treatment note indicated that the Veteran drank 
"constantly" and used drugs, including heroin, which the 
treatment provider specifically noted caused the hepatitis.  The 
July 2002 VA nurse practitioner noted that the Veteran had 
multiple noted risk factors and that intravenous drug abuse and 
intranasal cocaine use were the most likely sources of his 
hepatitis.  Finally, while the July 2010 VA examiner opined that 
it was as least as likely as not that the Veteran's hepatitis C 
developed during military service, he also concluded that the 
Veteran developed hepatitis C in service as a result of 
intravenous drug abuse.

However, even if the Veteran incurred hepatitis C through the use 
of illegal drugs during service as the competent medical opinions 
suggest, it will not be deemed in the line of duty.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(d).  As noted above, the law 
specifically prohibits compensation for disability due to alcohol 
and drug abuse.  Notably, there is no competent (medical) 
evidence that links his disability to risk factors in service 
other than illicit drug or alcohol abuse.  Thus, the Board finds 
that service connection for hepatitis C is not warranted. 

The Board notes the Veteran's statements asserting that his 
hepatitis C is related to when he was sexually assaulted in 
service.  Such lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan , supra (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself).

However, even if the claim of having been sexually assaulted is 
accepted, the Veteran is not competent to render a medical 
opinion that links his hepatitis to such an assault.  That is a 
medical determination which the Veteran is not qualified to make.  
The Board finds that Veteran's testimony as to medical nexus has 
no weight, particularly in comparison with an opinion from a 
medical professional.  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  As noted, opinions dated 
in July 2002 and more recently in July 2010 weigh against the 
claim as they indicate that the hepatitis was due to drug use.  
The VA examiner in July 2002 was provided the claims file and 
reviewed it as evidenced by the examiner's references to service 
records.  The Veteran's history of drug abuse was noted, as was 
the history of sexual assault and unprotected sex.  The examiner 
also obtained a medical history and review of systems from the 
Veteran.  The examiner unequivocally concluded that IV drug abuse 
and intranasal cocaine abuse were the most likely source of 
hepatitis.  Similarly, the July 2010 examiner specifically stated 
that the claims file was reviewed and that he had reviewed "all 
of the evidence."  That evidence would have included the VA 
treatment records in which the Veteran reported his account of 
having been sexually assaulted in service, as well as the written 
statements which he submitted in support of the claim.  The July 
2010 examiner linked the hepatitis to drug use.  The Board finds 
that these opinions are adequate for rating purposes.  The VA 
opinions are fully consistent with and supported by the other 
evidence of record such as the prior treatment records from 1974 
which also indicate that hepatitis was associated with heroin 
use.  In this case, there is no medical opinion of record showing 
a relationship between any hepatitis C and the Veteran's military 
service that did not involve illicit drug use.  Moreover, to the 
extent that the Veteran now denies engaging in drug use, the 
Board finds that such statements are not credible.  The Board 
finds that the statements which he previously made in connection 
with obtaining medical treatment (in which he admitted to illicit 
drug use) have greater reliability than statements made now in 
support of a claim for monetary benefits.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and that service connection for hepatitis C is 
not warranted. 


ORDER


Entitlement to service connection for hepatitis C is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


